FILED
                            NOT FOR PUBLICATION                              JUN 22 2016

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 15-30299

               Plaintiff - Appellee,             D.C. No. 1:14-cr-00131-SPW

 v.
                                                 MEMORANDUM*
LESTER LEECODY RUNSABOVE,

               Defendant - Appellant.


                    Appeal from the United States District Court
                            for the District of Montana
                     Susan P. Watters, District Judge, Presiding

                              Submitted June 14, 2016**

Before:        BEA, WATFORD, and FRIEDLAND, Circuit Judges.

      Lester Leecody Runsabove appeals from the district court’s judgment and

challenges the 34-month sentence imposed following his guilty-plea conviction for

being a felon in possession of a firearm and ammunition, in violation of 18 U.S.C.

§ 922(g)(1). We have jurisdiction under 28 U.S.C. § 1291, and we affirm.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Runsabove contends that the district court abused its discretion by electing

to run the 34-month sentence consecutive to an undischarged state sentence. He

argues that the resulting sentence is substantively unreasonable in light of his

horrific childhood, his history of substance abuse, and the delay between his state

and federal sentencing hearings. The district court did not abuse its discretion in

imposing Runsabove’s sentence. See Gall v. United States, 552 U.S. 38, 51

(2007). The 34-month consecutive sentence is substantively reasonable in light of

the 18 U.S.C. § 3553(a) sentencing factors and the totality of the circumstances,

including Runsabove’s significant criminal history and the nature of the offense.

See U.S.S.G. § 5G1.3 cmt. n. 4(C); Gall, 552 U.S. at 51.

      AFFIRMED.




                                           2                                       15-30299